Case 4:18-cv-00442-ALM-CMC Document 129 Filed 04/21/20 Page 1 of 3 PageID #: 6143



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   ED BUTOWSKY,                                   §
                                                  §
          Plaintiff,                              §
   V.                                             §          CASE NO. 4:18-cv-00442-ALM
                                                  §
   DAVID FOLKENFLIK; NPR, INC.;                   §
   EDITH CHAPIN; LESLIE COOK; and                 §
   PALLAVI GOGOI,                                 §
                                                  §
                                                  §
                                                  §
                                                  §
                                                  §
          Defendants.                             §

                           UNOPPOSED REQUEST FOR HEARING

         Pending before the Court are three fully briefed motions in this case: (1) Defendants’

  Motion to Compel Discovery Pursuant to Fed. R. Civ. P. 37 (Dkt. 85), (2) Defendants’ Motion for

  Sanctions Pursuant to Rule 11 for Violations Committed by Plaintiff and his Counsel (Dkt. 96),

  and (3) Plaintiff’s Motion for Leave to Amend (Dkt. 98) (“the Pending Motions”).       Due to the

  important and interrelated issues raised in those briefs, and the substantial evidentiary record

  involved, Defendants believe oral argument would be useful and therefore request that the Court

  set the Pending Motions for hearing. As referenced in the Court’s General Order 20-03, the parties

  welcome a telephonic hearing if the Court deems such a hearing appropriate. Plaintiff does not

  oppose this request for hearing.




  UNOPPOSED REQUEST FOR HEARING                                                               Page 1
Case 4:18-cv-00442-ALM-CMC Document 129 Filed 04/21/20 Page 2 of 3 PageID #: 6144



                                        Respectfully submitted,

                                         HAYNES AND BOONE, LLP

                                         By:/s/ Laura Lee Prather
                                         Laura Lee Prather
                                         State Bar No. 16234200
                                         laura.prather@haynesboone.com
                                         Wesley D. Lewis
                                         State Bar No. 24106204
                                         wesley.lewis@haynesboone.com
                                         600 Congress Avenue, Suite 1300
                                         Austin, Texas 78701
                                         Telephone:      (512) 867-8400
                                         Telecopier:     (512) 867-8470

                                         David H. Harper
                                         State Bar No. 09025540
                                         david.harper@haynesboone.com
                                         2323 Victory Avenue, Suite 700
                                         Dallas, Texas 75219
                                         Telephone:      (214) 651-5000
                                         Telecopier:     (214) 651-5940

                                         David J. Bodney
                                         admitted pro hac vice
                                         bodneyd@ballardspahr.com
                                         Ian O. Bucon
                                         admitted pro hac vice
                                         buconi@ballardspahr.com
                                         BALLARD SPAHR LLP
                                         1 E. Washington Street, Suite 2300
                                         Phoenix, Arizona 85004-2555
                                         Telephone:      602.798.5400
                                         Fax:            602.798.5595

                                         Attorneys for Defendants




  UNOPPOSED REQUEST FOR HEARING                                               Page 2
Case 4:18-cv-00442-ALM-CMC Document 129 Filed 04/21/20 Page 3 of 3 PageID #: 6145



                                 CERTIFICATE OF SERVICE

         The undersigned certifies that on April 21, 2020, a true and correct copy of the foregoing

  document was sent to counsel of record through the Court’s ECF system.



                                                  /s/ Laura Lee Prather
                                                  Laura Lee Prather




  UNOPPOSED REQUEST FOR HEARING                                                              Page 3
